Citation Nr: 1538149	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-13 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left kidney disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Air Force from February 1967 to February 1971, including a year in Vietnam.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia in which the appellant's claim of entitlement to service connection for a left kidney condition was denied.  

In his April 2010 VA Form 9, the Veteran requested a Travel Board hearing.  He was subsequently scheduled for such a hearing in January 2015.  However, the Veteran cancelled that hearing in December 2014, and he has not requested that he be rescheduled for a Board hearing.  Under these circumstances, the Board considers the request for a Travel Board hearing to be withdrawn. 

The Board remanded the case for additional development in June 2015.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran, who has no service-connected disabilities, served in the Republic of Vietnam during the Vietnam era and exposure to Agent Orange is presumed.

2.  Benign renal cysts and simple renal cysts are not recognized by VA as causally related to exposure to herbicide agents used in Vietnam.

3.  Service medical records do not indicate that the Veteran had any left kidney disorder and there is no evidence of continuity of this condition between the Veteran's discharge from service and the present nor was any such left renal cyst documented within one year of the Veteran's discharge from service in February 1971.

4.  A connection between the Veteran's left renal cyst and his military service has not been demonstrated, to include exposure to herbicides in Vietnam.

5.  The Veteran's current left kidney disorder, diagnosed as a benign renal cyst, became manifest years after service and is not shown to be related to his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left kidney disorder have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).

The duty to notify was satisfied by a letter sent in March 2009 which addressed all of the notice elements.  The claim was also readjudicated in the statement of the case (SOC) issued in April 2010, and in the supplemental statement of the case (SSOC) issued in July 2015.  Thus, the Veteran has been provided adequate notice with regard to the service connection claim.  The Veteran was provided with the relevant information in the March 2009 letter.  

The duty to assist was also met in this case.  The Veteran's service medical treatment records are included in the evidence of record.  His VA medical treatment records have also been obtained and associated with the file.  Private medical treatment records have also been included in the evidence of record.

A remand issued by the United States Court of Appeals for Veterans Claims (Court) or by the Board confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105(2008).  In this case, the RO obtained copies of the appellant's VA medical treatment records.  The RO also obtained a medical examination as directed by the Board remand.  Therefore, substantial compliance has been achieved.

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  The July 2015 medical opinion was rendered by a medical professional, and the associated report reflects review of the appellant's prior medical records.  The opinion included reference to the June 2012 radiographic/imaging findings and demonstrated objective evaluations.  The examiner was able to assess the nature, onset date, and etiology of the appellant's claimed left kidney disorder. 

The Board finds that the July 2015 examination report to be sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that the medical opinion was in any way incorrectly prepared or that the VA examiner failed to address the clinical significance of the appellant's claimed condition.  As a result, the Board finds that additional development by way of another examination or opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, 1 Vet. App. 121(1991).  Therefore, the Board concludes that the appellant was afforded an adequate medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008).

The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394(1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227(2000), aff'd 281 F.3d 1384(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to service connection for his left kidney disorder.  Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The evidence of record reflects that the Veteran had service in Vietnam from October 1967 to October 1968.  Thus the Veteran served in Vietnam and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  The Veteran contends that his left kidney cyst is related to his service and in particular, to his service in Vietnam.  

However, the Veteran does not contend, and the clinical evidence of record does not demonstrate, that any left kidney disorder was initially manifested during his active service.  After a February 2006 VA sonographic examination of the Veteran's abdomen had indicated that his left kidney was normal, a renal cyst on the left kidney was first clinically documented in March 2006, when a CT scan of the abdomen was performed in a VA facility.  This was 35 years after his separation from service in February 1971.

In addition to the law and regulations governing entitlement to service connection outlined above, for purposes of service connection for a disability resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Under Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there is a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  However, since the Secretary has not specifically found a linkage between benign renal cysts and any herbicide exposure, no such kidney cyst can be presumed to be due to Agent Orange exposure.

The Board notes that, in 2014, the NAS released Veterans and Agent Orange, Update 2012.  This information is available on the NAS publications website, "http://www.nap.edu/," on the Internet.  In the report, in the Summary, at Table S-1, on page 8-9, the NAS concluded that there is inadequate or insufficient evidence to determine an association between exposure to herbicides and any kind of renal cancer.  A rating decision dated May 25, 2007, reveals that the Veteran was informed of which diseases were presumptive conditions associated with exposure to Agent Orange in connection with his claim for service connection for renal cancer in the right kidney (a claim he subsequently withdrew).

Notwithstanding the above, the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation, when all the evidence establishes that the disease was incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has therefore also considered the Veteran's claim on a direct service-connection basis but finds that there is no competent evidence of record to establish any etiological relationship between the Veteran's active military service, including in-service exposure to Agent Orange and his benign cyst of the left kidney.  In addition, the evidence does not show symptomatology related to a kidney cyst in service or for many years after service.  It was not until 2006, approximately 35 years after he completed his military career, that the Veteran was first diagnosed with any left kidney disorder.  The Veteran also does not allege, and the evidence of record does not otherwise indicate, that he incurred his left kidney benign cyst in service or that he ever had any symptoms related to his left kidney cyst or that any such symptoms were continuous after service.  Thus, the evidence does not support a finding that the Veteran's benign cyst of the left kidney is related to his active duty based on continuity of symptomatology.  

Furthermore, neither the Veteran nor his representative has submitted a medical opinion specifically linking the Veteran's simple renal cyst of the left kidney to his exposure to herbicides in service.  The VA treatment records show documentation of the left renal cyst in imaging studies performed between 2006 and 2012, but those records do not show a connection between the Veteran's left simple renal cyst and any in-service exposure herbicides.  In addition, the Veteran's VA treatment records dated between 2006 and 2014 show that the Veteran has not required any treatment for the benign condition of a left renal cyst.  No left kidney pathology other than the benign renal cyst has been identified in the clinical evidence of record.  On the other hand, the Veteran was afforded a VA medical examination in July 2015, and the examiner, after reviewing the claims file, concluded that it was not at least as likely as not that the benign cyst of the left kidney was related to any incident of service.  The examiner noted that imaging studies performed in June 2012 demonstrated the presence of a left kidney simple cyst and that the cause of simple kidney cysts is not fully understood, but being male is a risk factor, as is age.  Almost half of all people over the age of 50 have one or more simple cysts in the kidneys.  The examiner also stated that the Veteran's chronic renal failure was likely due to his lack of a right kidney as the onset of the renal failure was after the cancerous right kidney was surgically removed (this being a common occurrence in such cases).  

The Board has considered the Veteran's statements and those of his representative about the etiology of the Veteran's left kidney benign renal cyst.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, a renal cyst is not the type of disorder as to which a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran or his representative about the origins of the Veteran's left kidney renal cyst because they are not qualified to offer such opinions.

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed benign renal cyst of the left kidney was incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee, 34 F.3d at 1043 (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for a left kidney disorder.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Thus, the Board finds that the Veteran's claim for service connection for a left kidney disorder, including as evaluated under the regulations governing presumptive service connection based on exposure to Agent Orange, must be denied.  


ORDER

Entitlement to service connection for a left kidney disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


